Annual Shareholder Meeting Results: The Funds held their joint annual meeting of shareholders on July 17, 2013. Shareholders voted as indicated below: Affirmative Withheld Authority Dividend, Interest & Premium Strategy Re-election of Deborah A. DeCotis – Class II to serve until the Annual Meeting for the 2016-2017 fiscal year Re-election of Bradford K. Gallagher – Class II to serve until the Annual Meeting for the 2016-2017 fiscal year Re-election of James A. Jacobson – Class II to serve until the Annual Meeting for the 2016-2017 fiscal year The other members of the Board of Trustees at the time of this meeting, namely, Hans W. Kertess, John C. Maney†, William B. Ogden, IV and Alan Rappaport continue to serve as Trustees. † Interested Trustee
